Case 2:18-cv-07531-RSWL-RAO Document 12 Filed 12/19/18 Page 1 of 2 Page ID #:34



   1   Brian Brazier, Esq. (SBN: 245004)
       Price Law Group, APC
   2
       8245 North 85th Way
   3   Scottsdale, AZ 85258
       T: (818) 600-5587
   4   F: (818) 600-5464
   5   E: brian@pricelawgroup.com

   6   Lauren Tegan Rodkey, Esq. (SBN: 275830)
       Price Law Group, APC
   7   6345 Balboa Blvd, Suite 247
   8   Encino, CA 91316
       T: (818) 600-5526
   9   F: (818) 600-5426
       E: tegan@pricelawgroup.com
  10
  11   Attorneys for Plaintiff,
       Zakiyyah Smith
  12
  13                           UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
  14
  15
                                                    Case No. 2:18-cv-07531-RSWL-RAO
  16   ZAKIYYAH SMITH,
  17                          Plaintiff,            STIPULATION OF DISMISSAL
       v.                                           WITH PREJUDICE
  18
  19   LENDINGCLUB CORPORATION,
  20                          Defendant.
  21
  22          Plaintiff Zakiyyah Smith through her attorneys, Price Law Group APC, and
  23   Defendant LendingClub Corporation. (“LendingClub”), by and through its attorneys,
  24
       Stroock & Stroock & Lavan LLP, hereby stipulate to dismiss Plaintiff’s claims against
  25
       LendingClub with prejudice, pursuant to Rule 41(a)(2), with each party to bear its own
  26
  27   costs and attorneys’ fees.
  28
                                                  -1/2-
Case 2:18-cv-07531-RSWL-RAO Document 12 Filed 12/19/18 Page 2 of 2 Page ID #:35



   1   DATED: December 19, 2018                            PRICE LAW GROUP, APC
   2
                                                           By:/s/ Brian Brazier     .
   3                                                       Brian Brazier
                                                           E: brian@pricelawgroup.com
   4                                                       Attorneys for Plaintiff
   5                                                       Zakiyyah Smith

   6
   7   DATED: December 19, 2018                            STROOCK & STROOCK & LAVAN
                                                           LLP
   8
                                                           By: /s/ Arjun P. Rao
   9                                                       Arjun P. Rao
  10                                                       arao@stroock.com
                                                           Attorneys for Defendant
  11                                                       LendingClub Corporation
  12
  13
                                   ATTESTATION OF SIGNATURE:
  14
       Pursuant to Local Rule 5-4.3.4(a)(2)(i) regarding signatures, I, Brian Brazier, hereby
  15   attests that concurrence in the filing of this document and its content has been obtained by
  16   Arjun P. Rao.

  17
       DATED: December 19, 2018                  /s/ Brian Brazier
  18
  19
  20                               CERTIFICATE OF SERVICE
  21
       I hereby certify that on January 19, 2018, I electronically transmitted the foregoing with
  22
       the U.S, District Court Clerk’s Office using the CM/ ECF System for filing and
  23
  24   transmittal of a Notice of Electronic Filing and thereby served all registered CM/ECF case
  25   participants.
  26
       /s/ Maria Marsceill
  27
  28
                                                   -2/2-
